       Case 19-14546          Doc 30      Filed 08/28/19 Entered 08/28/19 13:44:00                    Desc Main
                                            Document     Page 1 of 1

                              IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

In re:                                                       )              Case No. 19-14546
Gerarld Marusarz                                             )              Chapter 13
Deborah Marusarz                                             )              Judge: Pamela S. Hollis
                             Debtors
                                                             )
                          NOTICE OF MOTION AND CERTIFICATE OF SERVICE

       Gerarld Marusarz                                             DAVID CUTLER
       Deborah Marusarz                                             4131 MAIN ST
       1529 Cottonwood Trail                                        SKOKIE, IL 60076
       Yorkville, IL 60560

Please take notice that on September 06, 2019 at 11:30 am, a representative of this office shall appear before the
Honorable Judge Pamela S. Hollis, at the Joliet City Hall, 150 West Jefferson Street, 2nd Floor, Joliet, IL 60432 and
present the motion set forth below. Your rights may be affected. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult one.)

I certify that this office caused a copy of this notice to be delivered to the above listed debtors by depositing it in the
U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor's attorney electronically via the Court's CM/ECF
system on August 29, 2019.

                                                                    /s/ Gerald Mylander
                                                                    FOR: Glenn Stearns, Chapter 13 Trustee

       MOTION TO DISMISS FOR UNREASONABLE DELAY AND FAILURE TO MAKE PLAN PAYMENTS
    Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to
11 U.S.C. Section 1307 (c) and in support thereof, states the following:
  1.  The Debtors filed a petition under Chapter 13 on Monday, May 20, 2019.
  2.  The Debtors have failed to:
         a. Propose a feasible plan that will complete within the maximum 60 month period.
         b. Commence making timely plan payments.
  3. As a result, the Debtors have failed to comply with the Bankruptcy Code and have caused an unreasonable
  delay that is prejudicial to creditors.

    WHEREFORE, the Trustee prays this case be dismissed for cause pursuant to Section 1307 (c).
                                                                   Respectfully Submitted;

                                                                   /s/ Gerald Mylander

Glenn Stearns, Chapter 13 Trustee                                  FOR: Glenn Stearns, Chapter 13 Trustee
801 Warrenville Road, Suite 650
Lisle, IL 60532-4350
